DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed January 14, 2022 has been entered. 
Claims 7 and 14 have been canceled. 
Claims 1-6, 8-13 and 15-22 are pending in this application. 

Allowable Subject Matter
Claims 1-6, 8-13 and 15-22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, Song et al. (U.S. Patent Application Publication No. 2021/0089395 A1) discloses: An apparatus (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”), comprising:
a master die (Paragraph [0089]: “[T]hird memory die 1300 may be a master die or a buffer die.”
The Examiner finds the third memory die 1300 as illustrated in Figure 14 of Song teaches the claimed “master die”.);
a target die including data storage elements (Paragraph [0089]: “[F]irst and second memory dies 1100 and 1200 may be slave dies”.
The Examiner finds the first memory die 1100 or second memory die 1200 being a slave die as illustrated in Figure 14 of Song teaches the claimed “target die including data storage elements”.);
inter-die data connectors electrically coupling the master die to the target die (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the through-silicon vias (TSVs) coupling the first to third memory dies 1100 to 1300 as illustrated in Figure 14 of Song teaches the claimed “inter-die data connectors electrically coupling the master die to the target die”.
The Examiner further finds the additional wire bonds in memory module 100 of Song that connects each of the vertically stacked DRAM chips 110 and 120 with registered clock driver (RCD) 130 (e.g., a driving circuit) as disclosed in Figure 1 of Song teaches the claimed “inter-die data connectors electrically coupling . . . the target die[s]”.), 
the inter-die data connectors configured to conduct write data bits from the master die to the target die (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the TSVs providing electrical paths between the first to third memory dies 1100 to 1300 as illustrated in Figure 14 of Song teaches the claimed “inter-die data connectors configured to conduct write data bits from the master die to the target die”.
Specifically, the Examiner finds the memory controller 200 controlling the reading and writing of the data DQ from the first memory chips 110 (i.e., the slave die) of memory module 100 through the master die via the TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “inter-die data connectors configured to conduct write data bits from the master die to the target die”.
, 
the write data bits to be written to the data storage elements
(Paragraph [0038]: “The memory controller 200 may be implemented to transmit and receive a command/address CMD/ADD, a clock signal CK, a control signal, data DQ, and a data strobe signal DQS to and from the memory module 100 through a channel. In an exemplary embodiment, the memory controller 200 controls reading of the data DQ from the memory module 100 and writing of the data DQ into the memory module 100. In an exemplary embodiment, the memory controller 200 provides the command/address CMD/ADD and the control signal to the memory module 100, and may control transmitting and receiving of the data DQ to and from a memory chip to be accessed, among the memory chips, based on the control signal in a writing or reading operation corresponding to the command/address CMD/ADD. For example, the writing operation may performed in response to a CMD of a writing command and the reading operation may be performed in response to a CMD of a reading command.”
The Examiner finds the memory controller 200 controlling the writing of the data DQ into the first memory chips 110 of memory module 100 as illustrated in Figure 1 of Song teaches the claimed “write data bits to be written to the data storage elements”.); and
inter-die error correction connectors electrically coupling the master die to the target die, the inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors configured to conduct error correction information corresponding to the write data bits from the master die to the target die 
(Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an 
The Examiner finds the second memory chip 120 transferring stored parity (e.g., parity data) through m data channels DQ [1: m] for correcting an error of data from the first memory chips 110 as illustrated in Figure 1 of Song teaches the claimed “inter-die error correction connectors electrically coupling the master die to the target die, the inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors configured to conduct error correction information corresponding to the write data bits from the master die to the target die.”
Specifically, the Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) via separate TSVs that travel through the master die as illustrated in Figures 1 and 14 of Song teaches the claimed “inter-die error correction connectors electrically coupling the master die to the target die, the inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors configured to conduct error correction information corresponding to the write data bits from the master die to the target die.”
The Examiner further finds the additional wire bonds in memory module 100 of Song that connects each of the vertically stacked DRAM chips 110 and 120 with registered clock driver (RCD) 130 (e.g., a driving circuit) as disclosed in Figure 1 of Song teaches the claimed “inter-die error correction connectors electrically coupling. . . the target die[s]”.).

It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the first and second stacked memory chips of memory module 100 of Song in the same vertical direction as illustrated in Figure 14 of Song with TSVs providing electrical paths through the master and slave chips, and into the memory controller. The Examiner finds this combination is merely a difference in the change of a conduit connecting the memory chips and controller from the data channel to a TSV. According to Figure 14 of Song, the chip being designated as a master die will serve an interface between the slave dies (i.e., the first and second memory die 110 and 120) and the corresponding memory controller 200. See ¶ 89 (“[T]hird memory die 1300 may be a master die or a buffer die); see also ¶ 91 (“A memory chip according to an exemplary embodiment of the present disclosure has a variable input/output width depending on control of a memory controller.”). The replacement of the data channel with a TSV does no more than perform the same known processes and yield same predictable results as disclosed in the embodiment of Figure 1 of Song.
However, the Examiner finds Song does not teach or suggest the claimed “wherein the target die comprises error correction circuitry configured to: generate new error correction information responsive to the write data bits received from the master die; and provide error information to the master die if the new error correction information does not match the error correction information received from the master die.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

An apparatus (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”), comprising:
a master die (Paragraph [0089]: “[T]hird memory die 1300 may be a master die or a buffer die.”
The Examiner finds the third memory die 1300 as illustrated in Figure 14 of Song teaches the claimed “master die”.);
a target die (Paragraph [0089]: “[F]irst and second memory dies 1100 and 1200 may be slave dies”.
The Examiner finds the first memory die 1100 or second memory die 1200 being a slave die as illustrated in Figure 14 of Song teaches the claimed “target die including data storage elements”.) including data storage elements and error correction circuitry, the error correction circuitry configured to generate error correction information based on read data bits read from the data storage elements by the target die (Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory such as PRAM, MRAM, ReRAM, FRAM, or flash memory. In an exemplary embodiment, the second memory chip 120 may be implemented as a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5. In an exemplary embodiment, the second memory chip 120 is implemented to input and output data through m data channels DQ [1: m], where m is a positive integer less than n.”
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) through the master die via the TSVs for correcting an error of data read from the first memory chips 110 as illustrated in Figures 1 and 14 of Song teaches the claimed ;
inter-die data connectors electrically coupling the master die to the target die (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the through-silicon vias (TSVs) coupling the first to third memory dies 1100 to 1300 as illustrated in Figure 14 of Song teaches the claimed “inter-die data connectors electrically coupling the master die to the target die”.
The Examiner further finds the additional wire bonds in memory module 100 of Song that connects each of the vertically stacked DRAM chips 110 and 120 with registered clock driver (RCD) 130 (e.g., a driving circuit) as disclosed in Figure 1 of Song teaches the claimed “inter-die data connectors electrically coupling . . . the target die[s]”.), 
the inter-die data connectors configured to conduct the read data bits from the target die to the master die (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the memory controller 200 controlling the writing and reading of the data DQ from the first memory chips 110 (i.e., the slave die) of memory module 100 through the master die via the TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “inter-die data connectors configured to conduct the read data bits from the target die to the master die”.
; and 
inter-die error correction connectors electrically coupling the master die to the target die, the inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors configured to conduct the error correction information from the target die to the master die 
(Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory such as PRAM, MRAM, ReRAM, FRAM, or flash memory. In an exemplary embodiment, the second memory chip 120 may be implemented as a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5. In an exemplary embodiment, the second memory chip 120 is implemented to input and output data through m data channels DQ [1: m], where m is a positive integer less than n.”
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) via separate TSVs that travel through the master die as illustrated in Figures 1 and 14 of Song teaches the claimed as illustrated in Figure 1 of Song teaches the claimed “inter-die error correction connectors electrically coupling the master die to the target die, the inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors configured to conduct the error correction information from the master die to the target die.”
.
However, Song does not disclose the memory module 100 and a memory controller 200 as illustrated in the embodiment of Figure 1 are included in the embodiment of Figure 14.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the first and second stacked memory chips of memory module 100 of Song in the same vertical direction as illustrated in Figure 14 of Song with TSVs providing electrical paths through the master and slave chips, and into the memory controller. The Examiner finds this combination is merely a difference in the change of a conduit connecting the memory chips and controller from the data channel to a TSV. According to Figure 14 of Song, the chip being designated as a master die will serve an interface between the slave dies (i.e., the first and second memory die 110 and 120) and the corresponding memory controller 200. See ¶ 89 (“[T]hird memory die 1300 may be a master die or a buffer die); see also ¶ 91 (“A memory chip according to an exemplary embodiment of the present disclosure has a variable input/output width depending on control of a memory controller.”). The replacement of the data channel with a TSV does no more than perform the same known processes and yield same predictable results as disclosed in the embodiment of Figure 1 of Song.
However, the Examiner finds Song does not teach or suggest the claimed “wherein the target die includes clock circuitry configured to trigger the master die to obtain the read data bits from the target die via the inter-die data connectors.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 13 as allowable over the prior art.  

A computing system comprising a memory device (memory chip 1000), the memory device comprising:
a stack of memory dies (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”) including
a plurality of target dies (Paragraph [0089]: “[F]irst and second memory dies 1100 and 1200 may be slave dies”.
The Examiner finds the first memory die 1100 or second memory die 1200 being a slave die as illustrated in Figure 14 of Song teaches the claimed “plurality of target dies”.), each of the plurality of target dies including data storage elements and error correction circuitry, the error correction circuitry of each of the plurality of target dies configured to generate error correction information corresponding to read data bits read from the data storage elements (Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory such as PRAM, MRAM, ReRAM, FRAM, or flash memory. In an exemplary embodiment, the second memory chip 120 may be implemented as a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5. In an exemplary embodiment, the second memory chip 120 is implemented to input and output data through m data channels DQ [1: m], where m is a positive integer less than n.”
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) through the master die via the TSVs for correcting an error of data read from the first memory chips 110 as illustrated in Figures 1 and 14 of Song teaches the claimed “each of the plurality of target dies including data storage elements and error correction circuitry, ;
[external] control circuitry including error correction circuitry configured to generate error correction information corresponding to write data bits 
(Paragraph [0041]: “The memory controller 200 includes an ECC engine 210 (e.g., a circuit) to perform error detection and correction operations.”
Paragraph [0044]: “In an exemplary embodiment, the ECC engine 210 determines whether error correction is possible for data of the first memory chips 110 in the first error correction mode, and performs a soft error correction operation when the error correction is determined to be possible (e.g., when an error is determined to be correctable).”
Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory such as PRAM, MRAM, ReRAM, FRAM, or flash memory. In an exemplary embodiment, the second memory chip 120 may be implemented as a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5. In an exemplary embodiment, the second memory chip 120 is implemented to input and output data through m data channels DQ [1: m], where m is a positive integer less than n.”
The Examiner finds the memory controller 200 includes an ECC engine 210 to perform error detection and correction operations on data read from the first memory chips 110 by using parity data from second memory chip 120 as illustrated in Figure 1 of Song teaches the claimed “[external] control circuitry including error correction circuitry configured to generate error correction information corresponding to write data bits.”);
a master die configured to serve as an interface between the control circuitry and each of the plurality of target dies (Paragraph [0089]: “[T]hird memory die 1300 may be a master die or a buffer die.”
The Examiner finds the third memory die 1300 as illustrated in Figure 14 of Song teaches the claimed “master die”.
According to Figure 14 of Song, the chip being designated as a master die will serve an interface between the slave dies (i.e., the first and second memory die 110 and 120) and the corresponding memory controller 200. See ¶ 89 (“[T]hird memory die 1300 may be a master die or a buffer die); see also ¶ 91 (“A memory chip according to an exemplary embodiment of the present disclosure has a variable input/output width depending on control of a memory controller.”).);
inter-die data connectors operably coupling the master die to each of the plurality of target dies, the inter-die data connectors configured to conduct the write data bits from the master die to the plurality of target dies and the read data bits from the plurality of target dies to the master die (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the TSVs providing electrical paths between the first to third memory dies 1100 to 1300 as illustrated in Figure 14 of Song teaches the claimed “inter-die data connectors operably coupling the master die to each of the plurality of target dies”.
The Examiner finds the memory controller 200 controlling the writing and reading of the data DQ from the first memory chips 110 (i.e., the slave die) of memory module 100 through the master die via the TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “inter-die ; and
inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors operably coupling the master die to each of the plurality of target dies, the inter-die error correction connectors configured to conduct the error correction information corresponding to the write data bits from the master die to the plurality of target dies and the error correction information corresponding to the read data bits from the plurality of target dies to the master die
(Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory such as PRAM, MRAM, ReRAM, FRAM, or flash memory. In an exemplary embodiment, the second memory chip 120 may be implemented as a DRAM chip according to various standards such as DDR, DDR2, DDR3, DDR4, and DDR5. In an exemplary embodiment, the second memory chip 120 is implemented to input and output data through m data channels DQ [1: m], where m is a positive integer less than n.”
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) during writing and reading operations via separate TSVs that travel through the master die as illustrated in Figures 1 and 14 of Song teaches the claimed “inter-die error correction connectors separate from the inter-die data connectors, the inter-die error correction connectors operably coupling the master die to each of the plurality of target dies, the inter-die error correction connectors configured to conduct the error correction information corresponding to the write data bits from the master die to the plurality of target dies and the .
However, the Examiner finds Song does not teach or suggest the claimed “a stack of memory dies including . . . control circuitry including error correction circuitry configured to generate error correction information corresponding to write data bits to be written to the data storage elements of one of the plurality of target dies.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 17 as allowable over the prior art.  

Regarding claim 20, the Examiner finds Song does not teach or suggest the claimed “generating, by the target die, new error correction information associated with the write data bits received by the target die from the master die; comparing, by the target die, the error correction information received from the master die to the new error correction information; generating error information responsive to a determination that the error correction information received from the master die is different from the new error correction information; and writing the write data bits to data storage elements of the target die responsive to a determination that the error correction information received from the master die matches the new error correction information.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 20 as allowable over the prior art.

Regarding claim 21, Song discloses: A method of operating a stack of memory dies (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”), the method comprising:
reading read data bits from data storage elements of a target die of the stack of memory dies (Paragraph [0089]: “[F]irst and second memory dies 1100 and 1200 may be slave dies”.
The Examiner finds the first memory die 1100 or second memory die 1200 being a slave die as illustrated in Figure 14 of Song teaches the claimed “target die of the stack of memory dies”.
Paragraph [0038]: “The memory controller 200 may be implemented to transmit and receive a command/address CMD/ADD, a clock signal CK, a control signal, data DQ, and a data strobe signal DQS to and from the memory module 100 through a channel. In an exemplary embodiment, the memory controller 200 controls reading of the data DQ from the memory module 100 and writing of the data DQ into the memory module 100. In an exemplary embodiment, the memory controller 200 provides the command/address CMD/ADD and the control signal to the memory module 100, and may control transmitting and receiving of the data DQ to and from a memory chip to be accessed, among the memory chips, based on the control signal in a writing or reading operation corresponding to the command/address CMD/ADD. For example, the writing operation may performed in response to a CMD of a writing command and the reading operation may be performed in response to a CMD of a reading command.”
The Examiner finds the memory controller 200 controlling the reading of the data DQ from the first memory chips 110 (i.e., the slave die) of memory module 100 through the master die via the TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “reading read data bits from data storage elements of a target die of the stack of memory dies”.);
generating, by the target die, error correction information associated with the read data bits (Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In 
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) through the master die via the TSVs for correcting an error of data read from the first memory chips 110 as illustrated in Figures 1 and 14 of Song teaches the claimed “generating, by the target die, error correction information associated with the read data bits”.);
conducting write data bits to a master die of the stack of memory dies through inter-die data connectors (Paragraph [0089]: “Referring to FIG. 14, a memory chip 1000 includes first to third memory dies 1100 to 1300 and through-silicon vias (TSVs) stacked on a substrate in a vertical direction.”
Paragraph [0090]: “The through-electrodes may provide electrical paths between the first to third memory dies 1100 to 1300.”
The Examiner finds the through-silicon vias (TSVs) coupling the first to third memory dies 1100 to 1300 as illustrated in Figure 14 of Song teaches the claimed “inter-die data connectors electrically coupling the master die to the target die”.
The Examiner finds the memory controller 200 controlling the writing and reading of the data DQ from the first memory chips 110 (i.e., the slave die) of memory module 100 through the master die via the TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “conducting write data bits to a master die of the stack of memory dies through inter-die data connectors”.);
conducting the error correction information associated with the read data bits to the master die through inter-die error correction connectors (Paragraph [0034]: “The 
The Examiner finds the second memory chip 120 (i.e., the slave die) transferring stored parity (e.g., parity data) via separate TSVs that travel through the master die as illustrated in Figures 1 and 14 of Song teaches the claimed “conducting the error correction information associated with the read data bits to the master die through inter-die error correction connectors.”); and
providing, by the master die, the read data bits and the associated error correction information to control circuitry (Paragraph [0041]: “The memory controller 200 includes an ECC engine 210 (e.g., a circuit) to perform error detection and correction operations.”
Paragraph [0044]: “In an exemplary embodiment, the ECC engine 210 determines whether error correction is possible for data of the first memory chips 110 in the first error correction mode, and performs a soft error correction operation when the error correction is determined to be possible (e.g., when an error is determined to be correctable).”
Paragraph [0034]: “The second memory chip 120 may be implemented to store parity (e.g., parity data) for correcting an error of data stored in the first memory chips 110. In an exemplary embodiment, the second memory chip 120 may be a volatile memory such as DRAM, SDRAM, DDR SDRAM, LPDDR SDRAM, GDDR SDRAM, RDRAM, or SRAM. In another exemplary embodiment, the second memory chip 120 may be a nonvolatile memory 
The Examiner finds the memory controller 200 performing error detection and correction operations on data read from the first memory chips 110 by using parity data from second memory chip 120 that traveled through the master die vis TSVs as illustrated in Figures 1 and 14 of Song teaches the claimed “providing, by the master die, the read data bits and the associated error correction information to control circuitry.”).
However, Song does not disclose the memory module 100 and a memory controller 200 as illustrated in the embodiment of Figure 1 are included in the embodiment of Figure 14.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to arrange the first and second stacked memory chips of memory module 100 of Song in the same vertical direction as illustrated in Figure 14 of Song with TSVs providing electrical paths through the master and slave chips, and into the memory controller. The Examiner finds this combination is merely a difference in the change of a conduit connecting the memory chips and controller from the data channel to a TSV. According to Figure 14 of Song, the chip being designated as a master die will serve an interface between the slave dies (i.e., the first and second memory die 110 and 120) and the corresponding memory controller 200. See ¶ 89 (“[T]hird memory die 1300 may be a master die or a buffer die); see also ¶ 91 (“A memory chip according to an exemplary embodiment of the present disclosure has a variable input/output width depending on control of a memory controller.”). The replacement of the data channel with a TSV does no more than perform the same known processes and yield same predictable results as disclosed in the embodiment of Figure 1 of Song.

Claims 2-6, 8-12, 15-16, 18-19 and 22 are also allowable due to their dependency on an allowable base claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/KYLE VALLECILLO/Primary Examiner, Art Unit 2112